Citation Nr: 0110636	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-13 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, and RO in Detroit, Michigan.  During the pendency of 
the veteran's appeal, his claim file was transferred to the 
RO in Detroit, Michigan.

The veteran's appeal was certified to the Board in October 
2000.  The veteran then submitted duplicate copies of several 
service medical records (SMRs) directly to his Central Office 
representative at the Board in November 2000.  The veteran 
did not submit a waiver of consideration by the agency of 
original jurisdiction (AOJ).  However, as the records are 
duplicative of evidence already of record and considered by 
the RO, the Board will not return the evidence for 
consideration by the AOJ and will adjudicate the claim based 
on the evidence of record.  38 C.F.R. § 20.1304 (2000).


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the VCAA are applicable to this 
case.

The veteran submitted a claim for service connection for 
hearing loss in April 1999.  At that time, he stated that he 
had undergone hearing testing from two employers but could 
not remember the names of the testing services.  He did 
provide the name of his two employers.  The veteran went on 
to relate that he felt he was exposed to acoustic trauma in 
service through his duties as a forward supply/cargo platoon 
leader.  He said that he experienced noise exposure through 
multiple aircraft rides in fixed wing planes and helicopters.  
He also experienced noise exposure from the nearby firing of 
U. S. artillery and the explosions from enemy rocket and 
mortar attacks.

In August 1999, the veteran submitted a copy of a statement 
from Midwest Audiology, Inc. which he said represented one of 
the testing services he referenced in his April 1999 
statement.  (He did not provide evidence of the actual 
audiological evaluation).  The veteran again stated that he 
undergone testing at another employer and provided the name 
of the facility as best as he could recall.  The veteran also 
requested entitlement to service connection for tinnitus.

It does not appear that any attempt was made to obtain the 
records from the private hearing tests.

The veteran's claim for service connection for hearing loss 
was denied by the RO in Cleveland in September 1999 with 
notice provided that same month.  The veteran's case was then 
transferred to the Detroit RO because of the appellant's 
employment as an American Legion service officer at the 
Cleveland RO.  The veteran's claim for service connection for 
tinnitus was then denied by the Detroit RO in December 2000 
with notice provided in January 2000.  The evidence at that 
time included an October 1999 statement from an audiologist 
which was to the effect that the veteran had hearing loss 
that might be compatible with noise exposure, or other 
causes.  

Pursuant to Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A), a medical examination is 
necessary when there is evidence of a current disability, 
that the disability may be associated to the veteran's 
service, and the evidence of record is insufficient for 
making a decision.

The veteran submitted a statement on a VA Form 21-4138, that 
was received first, at the Detroit RO in January 2000, and 
then at the Cleveland RO in March 2000.  He stated that he 
wanted to disagree (submit a notice of disagreement (NOD)) 
with the December 1999 decision denying service connection 
for tinnitus.  On page two of the statement, the veteran also 
noted that the rating decision failed to consider evidence 
regarding his hearing loss.  

The Cleveland RO issued a statement of the case, in regard to 
the tinnitus issue, in March 2000.  The veteran then 
perfected his appeal of this issue by the submission of his 
substantive appeal in May 2000.

After a review of all of the evidence of record, the Board 
finds that the January 2000 statement from the veteran does 
constitute a NOD of disagreement with the September 1999 
denial of entitlement to service connection for hearing loss.  
See Jarvis v. West, 12. Vet. App. 559, 561 (In determining 
whether a written communication constitutes an NOD, the Court 
looks at both the actual wording of the communication and the 
context in which it was written.)  The veteran provided 
further discussion of additional evidence he had submitted in 
support of his hearing loss claim.  In light of this finding, 
the issue is remanded to the RO for issuance of a SOC and 
such further development as may be necessary.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

In light of the possibility of the development of additional 
evidence, the Board will holds it adjudication of the 
tinnitus issue in abeyance at this time.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private, 
as well as all employers or potential 
employers who tested or treated the 
veteran for a hearing loss or tinnitus 
since October 1969.  After securing the 
necessary release, the RO should obtain 
these records for association with the 
claims folder.

2.  The veteran should be afforded a VA 
audiometric examination to determine the 
etiology and extent of the claimed 
hearing loss and tinnitus.  The claims 
folder should be made available to the 
examiner for review before the 
examination, and the examiner is to 
indicate in the report whether the file 
has been reviewed.  The audiologist is to 
obtain a thorough history of the 
veteran's occupations and activities 
during and since service.  Following the 
examination, the examiner is requested to 
comment on whether the veteran's claimed 
hearing loss and tinnitus are the result 
of exposure to noise in service.  A 
complete rationale for the opinion is 
requested.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

3.  The RO should issue a statement of 
the case pertaining to the issue of 
entitlement to service connection for 
bilateral hearing loss.  The RO is 
reminded of the elimination of the 
requirement to submit a well-grounded 
claim, the duty to assist where required, 
and notification requirements under the 
VCAA.  VCAA, § 3(a), (2000) (to be 
codified at 38 U.S.C. § 5103A).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


